Citation Nr: 0723012	
Decision Date: 07/27/07    Archive Date: 08/06/07

DOCKET NO.  04-34 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to an effective date earlier than April 28, 
2003, for the assignment of a 100 percent disability rating 
for post-traumatic stress disorder (PTSD).  

2.  Entitlement to service connection for erectile 
dysfunction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1965 to 
October 1968.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from November 2003 decision review officer decision 
and a March 2005 rating decision of the San Diego, 
California, Department of Veterans Affairs (VA) Regional 
Office (RO).  In the November 2003 decision, the RO increased 
the veteran's evaluation for PTSD to 100 percent disabling, 
effective April 28, 2003.  The veteran appealed the issue of 
an earlier effective date of the award.  In the March 2005 
rating decision, the RO denied service connection for 
erectile dysfunction.  Although the veteran also filed a 
notice of disagreement with the original rating assigned, and 
the issue could be properly phrased as entitlement to an 
initial rating greater than 50 percent, the basic analysis is 
the same in the assignment of the effective date for the 100 
percent rating.

The Board notes that in the veteran's VA Form 9, Appeal to 
the Board of Veterans' Appeals, received in September 2004, 
the veteran indicated that he wanted to have a hearing at the 
RO.  He subsequently submitted a statement in January 2007, 
wherein he withdrew his hearing request.  Therefore, the 
Board finds that there is no hearing request pending at this 
time.  See 38 C.F.R. § 20.702(e) (2006).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  The veteran's post-traumatic stress disorder (PTSD) 
increased in severity, more closely approximating total 
occupational and social impairment, on June 2, 1999.  

3.  Competent evidence of a nexus between the post-service 
diagnosis of erectile dysfunction and service is not of 
record.


CONCLUSIONS OF LAW

1.  The criteria for an effective date of June 2, 1999, but 
no earlier, for the award of a 100 percent evaluation for 
post-traumatic stress disorder have been met.  38 U.S.C.A. § 
5110 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.400, 4.130, 
Diagnostic Code 9411 (2006).  

2.  Erectile dysfunction was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.159, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS  

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, or any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2006); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004), the United States Court of 
Appeals for Veteran Claims (Court) held that VA must (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request that the claimant provide any evidence in his 
possession that pertains to the claim.

Given the favorable decision in regards to the veteran's 
claim for an earlier effective for the 100 percent evaluation 
for PTSD, the Board finds that any issue with regard to the 
timing or content of the VCAA notice provided to the veteran 
is moot or represents harmless error.  As to additional 
notice regarding the effective date to be assigned, the RO 
will address this matter in effectuating the award.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In regards to the veteran's claim of service connection for 
erectile dysfunction, the Board finds that the VCAA notice 
requirements have been satisfied by the October 2004 letter 
sent to the veteran.  In the October 2004 letter, VA informed 
the veteran that in order to substantiate a claim for service 
connection, the evidence needed to show he had a current 
disability, a disease or injury in service, and evidence of a 
nexus between the post service disability and the disease or 
injury in service, which was usually shown by medical records 
or medical opinions.  

As to informing the veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, in the letters, VA 
informed him it had a duty to obtain records held by any 
federal agency.  It also informed him that on his behalf, VA 
would make reasonable efforts to obtain records that were not 
held by a federal agency, such as records from private 
doctors and hospitals.  VA also told the veteran that he 
could obtain private records himself and submit them to VA.  
Finally, the veteran was informed that he should submit any 
evidence in his possession that pertained to the claim.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date of the 
award of benefits will be assigned if service connection was 
awarded.  In the present appeal, a March 2006 letter to the 
veteran included the type of evidence necessary to establish 
a disability rating and effective date for the disability on 
appeal.  As noted, the claim was subsequently readjudicated 
in the supplemental statement of the case dated in September 
2006.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2006).  In connection 
with the current appeal, VA has obtained the veteran's 
service medical records, VA outpatient treatment reports from 
July 1997 to August 2006, and private treatment records dated 
February 2000 to March 2004.  

Although an examination or an opinion was not obtained in 
connection with the veteran's claim for service connection 
for erectile dysfunction, the Board finds that VA was not 
under an obligation to provide an examination, as such is not 
necessary to make a decision on this claim.  Specifically, 
under the statute, an examination or opinion is necessary to 
make a decision on the claim when the record (1) contains 
competent evidence that the claimant has a current disability 
or persistent or recurrent symptoms of the disability; (2) 
contains evidence which indicates that the disability or 
symptoms may be associated with the claimant's active duty; 
and (3) does not contain sufficient medical evidence for VA 
to make a decision.  See 38 U.S.C.A. §5103A(d).  Here, the 
evidence does not indicate that the veteran's erectile 
dysfunction may be associated with his active service.  See 
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003) (VA was not 
required to provide the veteran with a medical examination 
absent a showing by the veteran of a causal connection 
between the disability and service).  The veteran has not 
brought forth evidence, other than his statements, suggestive 
of a causal connection between his erectile dysfunction and 
service.  The RO informed the veteran that he would need 
medical evidence of a relationship between the veteran's 
current erectile dysfunction, and the veteran has not 
provided such evidence.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim.  Therefore, no further assistance to the veteran with 
the development of evidence is required, nor has the delayed 
notice of the VCAA resulted in any prejudice to the veteran.  
38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

II.  Earlier Effective Date for Post-Traumatic Stress 
Disorder (PTSD)

The veteran contends that an earlier effective date of 
October 15, 1999, is warranted for his post-traumatic stress 
disorder (PTSD).  

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 (West 2002 & Supp. 2006) and 
38 C.F.R. § 3.400 (2006).  The effective date of an award 
based on a claim for increase shall be fixed in accordance 
with the facts found, but shall not be earlier than the date 
of receipt of application.  38 U.S.C.A. § 5110(a); see 38 
C.F.R. § 3.400.  An effective date for a claim for increase 
may be granted prior to that date of claim if it is factually 
ascertainable that an increase in disability had occurred 
within one year from the date of claim.  38 U.S.C.A. 
§ 5110(b)(2) (West 2002); 38 C.F.R. §§ 3.400(o)(2) (2006); 
see Harper v. Brown, 10 Vet. App. 125, 126 (1997).

Under the current rating criteria, PTSD is evaluated under a 
general rating formula for mental disorders.  See 38 C.F.R. § 
4.130, DC 9411 (2006).  The veteran is currently rated 100 
percent disabling under the general rating formula.  A 
100 percent rating is warranted if there is total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; gross inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the clam or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v.  
Derwinski, 1 Vet. App. 49 (1990).

By way of procedural background, in an October 2002 rating 
decision, the RO granted service connection for PTSD, and 
assigned a 50 percent disability rating, effective February 
10, 1999.  The RO increased the veteran's PTSD disability 
rating to 100 percent, effective April 2003, in a November 
2003 decision review officer decision.  In January 2004, the 
veteran submitted a notice of disagreement, and explained 
that an effective date should be October 1999, when he 
originally filed a claim for PTSD.  

As noted previously, the veteran argues that he warrants an 
effective date of October 1999, for the award of a 100 
percent evaluation for PTSD.  The Board must evaluate the 
evidence that is of record to determine whether the facts 
establish that the veteran's PTSD met the criteria for a 100 
percent evaluation prior to April 28, 2003.  

After having carefully reviewed the evidence of record, the 
Board finds that it is factually ascertainable that the 
veteran's PTSD increased in severity, more closely 
approximating total occupational and social impairment on 
June 2, 1999.  The June 1999 VA outpatient record indicates 
that the veteran experienced sleep disturbances, nightmares, 
intrusive thoughts concerning Vietnam, flashbacks, marital 
problems, and substance abuse problems.  The report also 
noted that the veteran exhibited a history of suicidal 
ideation with an exaggerated startle response to loud noises, 
and also showed poor anger control.  The VA outpatient report 
further concluded that the veteran's symptoms have had a 
detrimental effect on his employment due to stress, poor 
memory, and lack of anger control.  The veteran was diagnosed 
with severe, chronic, PTSD, and was assigned a Global 
Assessment of Functioning (GAF) score of 35.  The Board notes 
that the June 1999 VA outpatient report contains the 
veteran's PTSD symptoms that are also noted in the April 2003 
VA outpatient report in which the RO relied on to establish 
the current effective date.  Therefore, the Board finds that 
the criteria for an effective date of June 2, 1999, for the 
award of a 100 percent schedular rating for PTSD have been 
met.  

The Board, however, cannot find a further basis for an 
earlier effective date of the award.  The evidence of record 
prior to June 2, 1999, includes a March 1999 VA psychiatric 
evaluation, which does not contain a diagnosis of PTSD.  The 
examiner diagnosed the veteran with alcohol abuse, dysthymic 
disorder, and assigned an overall GAF score of 65.  The 
examiner explained that the veteran did endure traumatic 
experiences while in Vietnam, but he does not fulfill the 
criteria for PTSD.  

To the extent that the veteran asserts that he warrants an 
earlier effective date for his PTSD, he is correct, and the 
Board has granted him an earlier effective date to June 2, 
1999.  However, to the extent that he implies that he 
warrants an effective date of October 15, 1999, the 
preponderance of the evidence is against an award of an 
effective date for the reasons stated above, and there is not 
doubt to be resolved.  See Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).

III.  Service Connection for Erectile Dysfunction

The veteran asserts that his erectile dysfunction is 
attributable to his active military service.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  Service connection may be granted for 
any disease diagnosed after service when all the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
injury or disease and competent medical evidence of a nexus 
between the current disability and service.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of service connection for erectile dysfunction.  The 
veteran's separation examination is silent for such 
complaints of erectile dysfunction, and clinical evaluation 
of the lower extremities during the separation examination 
was noted as normal.  According to the evidence of record, 
the first time erectile dysfunction is noted is in a May 2004 
VA outpatient treatment note, which is many years following 
the veteran's discharge from service.  The veteran has 
contended, in essence, that he has erectile dysfunction which 
has existed since his military service.  The Board is, of 
course, aware of the provisions of 38 C.F.R. § 3.303(b), 
relating to chronicity and continuity of symptomatology.  
There is, however, no objective medical evidence of record of 
the veteran having erectile dysfunction during service or 
immediately thereafter.  See Voerth v. West, 13 Vet. App. 
117, 120-21 (1999) (there must be medical evidence on file 
demonstrating a relationship between the veteran's current 
disability and the claimed continuous symptomatology, unless 
such a relationship is one as to which a lay person's 
observations is competent).  Such evidence is lacking in this 
case, and corroborating evidence of continuity of 
symptomatology after service is therefore not demonstrated.  

The Board notes that in an August 2006 VA follow-up 
psychological evaluation report, the psychologist opined that 
the "veteran's condition[s] of . . . erectile dysfunction 
[is] [a] somatic condition that is correlated from his tour 
in Vietnam, and him having PTSD."  The Board finds that 
though the psychologist's opinion is competent medical 
evidence, his opinion has lessened probative value.  The 
psychologist did not provide any reasons or bases for the 
opinion that the veteran's erectile dysfunction may be 
related to his military service.  In assessing evidence such 
as medical opinions, the failure of the physician to provide 
a basis for his opinion goes to the weight or credibility of 
the evidence in the adjudication of the merits.  See 
Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  
Therefore, the opinion carries little weight of probative 
value.  There is no probative medical evidence suggesting a 
link between the veteran's period of service and his current 
diagnosis of erectile dysfunction.  

The Board is aware of the veteran's contentions that his 
erectile dysfunction is somehow etiologically related to 
service; however, as the record does not reflect that the 
veteran possesses a recognized degree of medical knowledge, 
his assertions as to the existence, nature and etiology of 
the current diagnosis are not competent.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  In the absence of 
competent medical evidence linking the veteran's current 
diagnosis to service, service connection for erectile 
dysfunction is denied. 

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claim 
for service connection for erectile dysfunction, and there is 
not doubt to be resolved.  See Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).


ORDER

An earlier effective date of June 2, 1999, for the assignment 
of a 100 percent disability rating for post-traumatic stress 
disorder (PTSD) is granted, subject to the regulations 
governing payment of monetary awards.  

Entitlement to service connection for erectile dysfunction is 
denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


